UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7750



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


SAMUEL CLIVE PHILLIPS, a/k/a Jungle, a/k/a
Culture, a/k/a David,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CR-93-131, CA-97-408-2)


Submitted:   February 24, 1998            Decided:   March 17, 1998


Before HAMILTON, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Samuel Clive Phillips, Appellant Pro Se. Robert Joseph Seidel, Jr.,
Assistant United States Attorney, Arenda L. Wright Allen, Assistant
United States Attorney, Kevin Michael Comstock, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his Fed.

R. Civ. P. 60(b) motion for reconsideration of the court's previous

order denying him relief under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1997). We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we deny a cer-
tificate of appealability and dismiss the appeal on the reasoning

of the district court. United States v. Phillips, Nos. CR-93-131;
CA-97-408-2 (E.D. Va. Nov. 18, 1997). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         DISMISSED




                                2